internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-125246-02 cc psi date date legend company state husband wife family_trust trust a_trust b a b c d e f g h dear plr-125246-02 this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code according to the information submitted company was incorporated in state on a company filed an election under sec_1362 to be treated as an s_corporation on b initially company’s shareholders were husband and wife who owned their stock through the family_trust a revocable_trust upon the death of husband the family_trust divided into two separate and distinct trusts trust a and trust b on d c shares of company stock were transferred to trust a a revocable_trust of which wife was the sole income_beneficiary on the same date e shares of company stock were transferred to trust b while trust b qualified as a qualified_subchapter_s_trust qsst no qsst election was made for trust b as a consequence company’s s_corporation_election terminated on the date of the transfer of company stock to trust b an ineligible shareholder the termination of company’s s election was not discovered until after the death of wife on f to correct the terminating event trust a for which a qsst election was made on g purchased the stock of company from trust b on h company represents that the termination of its s_corporation_election was inadvertent and unintended in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any plr-125246-02 corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that company's s_corporation_election was terminated on d when shares of company's stock were first transferred to trust b an ineligible shareholder we further conclude that this termination was inadvertent within the meaning of sec_1362 consequently under the provisions of sec_1362 company will be treated as an s_corporation from d to h and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 during the termination period trust b will be treated as a qsst for which a proper qsst election was made accordingly company’s shareholders during this period must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to the shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is otherwise qualified to be an s_corporation and whether trust a qualifies as a qsst pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
